[Cite as In re W.O., 2013-Ohio-5003.]


                                       COURT OF APPEALS
                                   GUERNSEY COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



                                                 JUDGES:
IN RE: W.O.                                      Hon. John W. Wise, P.J.
                                                 Hon. Patricia A. Delaney, J.
                                                 Hon. Craig R. Baldwin, J.

        DELINQUENT CHILD                         Case No. 13 CA 18

                                                 OPINION




CHARACTER OF PROCEEDING:                      Civil Appeal from the Court of Common
                                              Pleas, Juvenile Division, Case No. 09 JA
                                              00018

JUDGMENT:                                     Affirmed



DATE OF JUDGMENT ENTRY:                       November 12, 2013



APPEARANCES:

For Plaintiff-Appellee                        For Defendant-Appellant

                                              ANDREW J. WARHOLA
                                              110 North 7th Street
                                              Cambridge, Ohio 43725
Guernsey County, Case No. 13 CA 18                                                         2

Wise, P. J.

          {¶1}    Appellant Russell T. Osborne appeals from the decision of the Court of

    Common Pleas, Juvenile Division, Guernsey County, which found him in contempt of

    court for failure to pay toward child support arrearages. The relevant facts leading to

    this appeal are as follows.

          {¶2}    Appellant is the father of W.O., now an adult, born in 1994. On April 13,

    2009, W.O. was found to be a delinquent child by the trial court. On December 15,

    2009, the trial court ordered any support orders for the child to be redirected to his

    temporary custodian(s). After his release from detention, W.O. was ordered into

    juvenile court custody. On February 28, 2012, the trial court found the existence of an

    arrearage of more than $1,900.00. Appellant was ordered to pay $24.78 per month

    toward his arrearages.

          {¶3}    Guernsey County CSEA filed a motion to show cause (contempt) on

    January 14, 2013. The matter proceeded to a hearing before a magistrate on March 4,

    2013. The magistrate, on March 6, 2013, found appellant in contempt and ordered him

    to serve 30 days in jail, with the main purge provision of appellant paying his $1,940.23

    arrearage amount down to no more than $1,600.00 by May 31, 2013.

          {¶4}    Appellant timely filed an objection to the decision of the magistrate. On

    April 15, 2013, the trial court issued a judgment entry adopting the decision of the

    magistrate.

          {¶5}    Appellant filed a notice of appeal on May 14, 2013.1 He herein raises the

    following two Assignments of Error:



1
     CSEA has not filed a response brief in this appeal.
Guernsey County, Case No. 13 CA 18                                                      3


      {¶6}   “I.   THE TRIAL COURT ABUSED ITS DISCRETION IN FINDING

APPELLANT IN CONTEMPT OF COURT WHEN APPELLANT PRESENTED

UNREBUTTED TESTIMONY AND EVIDENCE THAT IT WAS NOT IN HIS POWER

TO OBEY THE CHILD SUPPORT ORDERS OF THE COURT.

      {¶7}   “II. THE TRIAL COURT DENIED APPELLANT DUE PROCESS OF LAW

AND ERRED IN IMPOSING PURGE CONDITIONS UPON APPELLANT THAT WERE

UNREASONABLE AND NOT POSSIBLE FOR HIM TO SATISFY WITHIN THE TIME

LIMITS ORDERED.”

                                             I., II.

      {¶8}   In his First and Second Assignments of Error, appellant contends the trial

court erred and/or abused its discretion in finding him in contempt of court and in

imposing certain purge conditions regarding the contempt ruling.

      {¶9}   As an initial matter, we are compelled to review the status of the transcript

in this case. We have held on numerous occasions that where an appellant fails to

provide a transcript of the original hearing before the magistrate for the trial court's

review, the magistrate's findings of fact are considered established. See, e.g., State v.

Leite (April 11, 2000), Tuscarawas App. No. 1999AP090054. The Ohio Supreme Court

has determined that in such a situation, “* * * the appellate court is precluded from

considering the transcript of the hearing submitted with the appellate record.” See

State ex rel. Duncan v. Chippewa Twp. Trustees (1995), 73 Ohio St. 3d 728, 730, 654
N.E.2d 1254. “[T]he reviewing court is only permitted to determine if the application of

the law was proper or if it constituted an abuse of discretion.” Eiselstein v. Baluck, 7th

Dist. Mahoning No. 11 MA 74, 2012–Ohio–3002, ¶ 18. Furthermore, “[t]here is no
Guernsey County, Case No. 13 CA 18                                                           4


abuse of discretion on the part of the trial court in its decision to overrule objections to

factual findings where the party objecting has failed to file a transcript.” Remner v.

Peshek (Sept. 30, 1999), Mahoning App.No. 97–CA–98, 1999 WL 803441 (additional

citation omitted).

      {¶10} In the case sub judice, the transcript of the magistrate’s hearing appears

to have been prepared in time for the present appeal, but not for the trial court’s review

of appellant’s objection to the decision of the magistrate. Said transcript has on its

cover only a “Court of Appeals” file-stamp date of July 23, 2013, several months after

the trial court’s April 15, 2013 ruling on the objection. Furthermore, the trial court stated

in that ruling: “The respondent requested this court to waive the requirement of a

transcript and requested that this court review the audio tape of the proceedings of

March 4, 2013.” Judgment Entry at 1. Finally, the trial court docket shows no request

or praecipe for the preparation of a transcript prior to the notice of appeal to this Court.

We therefore conclude that appellant's objection to the decision of the magistrate was

not accompanied by a transcript of the proceedings before the magistrate.

Furthermore, the trial court did not specifically grant leave to allow presentation of the

evidence via alternative means as set forth in Juv.R. 40(D)(3)(b)(iii).

      {¶11} Contempt has been defined as the disregard for judicial authority. State v.

Flinn (1982), 7 Ohio App. 3d 294, 455 N.E.2d 691. “A finding of civil contempt does not

require proof of purposeful, willing, or intentional violation of a trial court's prior order.”

Townsend v. Townsend, Lawrence App. No. 08CA9, 2008–Ohio–6701, ¶ 27, citing

Pugh v. Pugh (1984), 15 Ohio St. 3d 136, 140, 472 N.E.2d 1085. In this instance, the

magistrate determined that appellant had failed to pay as ordered in this arrears only
Guernsey County, Case No. 13 CA 18                                                        5


case, resulting in an arrearage of $1,940.23, as of February 28, 2013. Appellant

essentially urges that based on the exhibits presented to the magistrate documenting

his prior felony convictions, incarcerations, and sex offender status, he has no ability to

pay on his arrearage obligation and purge provisions. However, upon our limited

review under the circumstances of this case (Eiselstein, supra), we find no error or

abuse of discretion in the trial court's application of the law to the magistrate's findings

of fact.

      {¶12} Appellant's First and Second Assignments of Error are therefore

overruled.

      {¶13} For the reasons stated in the foregoing opinion, the judgment of the Court

of Common Pleas, Juvenile Division, Guernsey County, Ohio, is hereby affirmed.


By: Wise, P. J.

Delaney, J., and

Baldwin, J., concur.



                                             ___________________________________
                                             HON. JOHN W. WISE


                                             ___________________________________
                                             HON. PATRICIA A. DELANEY


                                             ___________________________________
                                             HON. CRAIG R. BALDWIN

JWW/d 1008
Guernsey County, Case No. 13 CA 18                                               6


            IN THE COURT OF APPEALS FOR GUERNSEY COUNTY, OHIO
                          FIFTH APPELLATE DISTRICT




IN RE: W.O.                              :         JUDGMENT ENTRY
                                         :
                                         :
      DELINQUENT CHILD                   :         Case No. 13 CA 18




      For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas, Juvenile Division, Guernsey County, Ohio, is

affirmed.

      Costs assessed to appellant.




                                         ___________________________________
                                         HON. JOHN W. WISE


                                         ___________________________________
                                         HON. PATRICIA A. DELANEY


                                         ___________________________________
                                          HON. CRAIG R. BALDWIN